DAUKSCH, Judge.
Defendant-Appellant was convicted on a jury verdict of the misdemeanor of resisting arrest without violence after having been tried for the higher offense of resisting arrest with violence. The Defendant was sentenced to serve the maximum amount of time in jail, one year, and was placed on probation for a period of three years after he had served three months of the said jail term. An illegal sentence. Holmes v. State, 343 So.2d 632, Fla.4th DCA, Opinion filed February 11, 1977; State v. Jones, 327 So.2d 18 (Fla.1976); Moore v. State, 324 So.2d 690 (Fla.1st DCA 1976); Watts v. State, 328 So.2d 223 (Fla.2d DCA 1976); Magnin v. State, 334 So.2d 638 (Fla.2d DCA 1976).
The sentence is modified to reduce the period of probation from three years to nine months.
The Judgment and Sentence are AFFIRMED AS MODIFIED.
ALDERMAN and LETTS, JJ., concur.